                                 Case 2:20-cv-00653-JCM-DJA Document 12
                                                                     11 Filed 04/27/20
                                                                              04/24/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                            3    Nevada Bar No. 12107
                                 PRINCE LAW GROUP
                            4    10801 West Charleston Blvd, Suite 560
                                 Las Vegas, NV 89135
                            5    P: (702) 534-7600
                            6    F: (702) 534-7601
                                 Email: eservice@thedplg.com
                            7    Attorneys for Plaintiff
                                 Renee Jenkins
                            8

                            9                         UNITED STATES DISTRICT COURT

                            10                                   DISTRICT OF NEVADA
                            11
                                  RENEE JENKINS, an Individual,
                            12                                               CASE NO.: 2:20−CV−00653−JCM−DJA

                            13                      Plaintiff,

                            14    v.
                                                                              STIPULATION AND [PROPOSED
                            15                                                 ORDER] FOR EXTENSION OF
                                  PRIME WASHINGTON, LLC, d/b/a               TIME TO FILE AN OPPOSITION TO
                            16    CORNERSTONE CROSSINGS                         DEFENDANTS’ MOTION TO
                                  APARTMENTS, a Delaware limited                  DISMISS PLAINTIFF’S
                            17    liability company; PRIME                             COMPLAINT
                                  ADMINISTRATION, LLC, d/b/a PRIME                    (First Request)
                            18    GROUP, a Delaware limited liability
                            19    company; PAULETTA DEARINGER, an
                                  individual; ROE PROPERTY
                            20    MANAGEMENT COMPANY; ROE
                                  PROPERTY MANAGER; DOES I-X; and
                            21    ROE BUSINESS ENTITIES XI-XX,
                            22    inclusive,

                            23                        Defendants.

                            24
                                       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff RENEE
                            25
                                 JENKINS, through her counsel of record, Dennis M. Prince and Kevin T. Strong of
                            26
                                 PRINCE LAW GROUP, and Defendants PRIME WASHINGTON, LLC, d/b/a
                            27
                                 CORNERSTONE CROSSINGS APARTMENTS, PRIME ADMINISTRATION, LLC,
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                                                         1
                                  Case 2:20-cv-00653-JCM-DJA Document 12
                                                                      11 Filed 04/27/20
                                                                               04/24/20 Page 2 of 3



                            1    d/b/a PRIME GROUP, and PAULETTA DEARINGER, by and through their counsel of

                            2    record, Rachel J. Holzer of TYSON & MENDES LLP, that the deadline for Plaintiff to
                            3    file her Opposition to Defendants’ Motion to Dismiss Plaintiff’s Complaint Pursuant to
                            4    FRCP 12(b)(6) (ECF No. 6) shall be extended by seven (7) days, from April 27, 2020 to
                            5    May 4, 2020. The Motion was filed on April 13, 2020. This is the first stipulation for
                            6    extension of time to file Plaintiff’s opposition to Defendants’ motion. This Stipulation
                            7    and [Proposed Order] is submitted in accordance with LR IA 6-1.
                            8          Good cause exists to grant the parties’ stipulation. Specifically, Plaintiff’s
                            9    counsel, Prince Law Group, filed its notice of association on April 24, 2020. (ECF No.
                            10   10). Prince Law Group will file a Substitution of Counsel once the necessary signatures
                            11   are obtained. As Defendants have made clear in their Motion to Dismiss, there are
                            12   complex procedural matters that require a complete review of the pleadings and
                            13
                                 procedural history in this matter. Plaintiff’s counsel requires additional time to review
                            14
                                 the record to more fully understand the aforementioned procedural matters and
                            15
                                 prepare an appropriate opposition to Defendants’ Motion to Dismiss. This additional
                            16
                                 time will also provide the Plaintiff more time to fully and properly apprise the Court of
                            17
                                 the legal issues in this matter.
                            18
                                       There are currently no scheduled hearings in this case. A short extension to file
                            19
                                 an opposition will not unduly delay the proceedings, nor adversely affect or prejudice
                            20
                                 the parties. This request is not being made in bad faith, but to allow Plaintiff’s counsel
                            21
                                 time to review the pleadings in this case, and other related cases, in order to properly
                            22
                                 ///
                            23
                                 ///
                            24
                                 ///
                            25
                                 ///
                            26
                                 ///
                            27
                                 ///
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                                                             2
                                  Case 2:20-cv-00653-JCM-DJA Document 12
                                                                      11 Filed 04/27/20
                                                                               04/24/20 Page 3 of 3



                            1    respond to Defendants’ Motion. Therefore, the parties respectfully request this Court

                            2    to approve the foregoing stipulation.
                            3
                                 DATED this 24th day of April, 2020.              DATED this 24th day of April, 2020
                            4
                                 PRINCE LAW GROUP                                 TYSON & MENDES, LLP
                            5

                            6    /s/ Dennis M. Prince                             /s/ Rachel J. Holzer
                                 DENNIS M. PRINCE                                 RACHEL J. HOLZER
                            7    Nevada Bar No. 5092                              Nevada Bar No. 11604
                                 KEVIN T. STRONG                                  3960 Howard Hughes Parkway, Suite 600
                            8    Nevada Bar No. 12107                             Las Vegas, Nevada 89169
                            9    10801 W. Charleston Boulevard, Suite 560         Attorneys for Defendants
                                 Las Vegas, Nevada 89135
                            10   Attorneys for Plaintiff

                            11

                            12                                              ORDER

                            13         IT IS SO ORDERED.
                                             April____
                                       DATED this  27, day
                                                       2020.
                                                           of ____________________, 2020.
                            14

                            15
                                                                                  _______________________________
                            16                                                    UNITED STATES DISTRICT JUDGE
                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                                                              3
